DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed recitation of a method of making a chemical and flame retardant fabric seam tape, without setting forth any (active) steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  It is noted that although claim 13 recites that the “method of making” the tape comprises “forming the chemical and flame retardant fabric seam tape of claim 1”, the broadly recited “forming” step as the sole “method” step is essentially the same as the broadly recited “making” of the preamble and is not an active step involved in the method of actually making or forming the tape and thus claim 13 is not a proper process claim under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, “wherein the co-extruded film is bonded by adhesive tie layers”, however, given claim 4 is dependent upon claim 1 which recites that the “co-extruded polymer film [comprises] an ethylene vinyl alcohol [EVOH] layer disposed between the first [PVC] polymer film layer and the second [PVC] polymer film layer, wherein one or more bonded areas are disposed between a flame-retardant polyurethane adhesive disposed between the first polymer film layer and the co-extruded polymer film and a second flame-retardant polyurethane adhesive disposed between the second polymer film layer and the co-extruded polymer film”, it is unclear as to what is bonded by the “adhesive tie layers” given that the co-extruded polymer film of claim 1 is recited as only comprising the EVOH layer and the EVOH layer is recited as being bonded by polyurethane (PU) adhesive layers to the first and second PVC polymer film layers, e.g. are the adhesive tie layers meant to be the same as the PU adhesive layers, do they bond the EVOH layer to the PU adhesive layers, etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Claim 5 which depends upon claim 4 does not remedy the above and thus is rejected for the same reasons.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 18 recite, “wherein a polyurethane 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “tape of claim 1, wherein the second polymer film layer comprises a non-poly (vinyl chloride) polymer”, however, given that claim 1, from which claim 9 depends, recites that the second polymer film layer comprises poly  or another polymer” (emphasis added); or whether the “non-poly (vinyl chloride)” is an additional layer as part of the second polymer film layer; or whether the non-poly (vinyl chloride) is meant to replace the poly (vinyl chloride) as the second polymer film layer (e.g. claim 1 was meant to recite “the second polymer film layer comprising poly (vinyl chloride) or non-poly (vinyl chloride”)” on lines 4-5), etc.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: co-extruding the polymer film comprising the ethylene vinyl alcohol layer, disposing the co-extruded polymer film between the first polymer film and the second polymer film, and adhesively laminating the co-extruded polymer film to the first polymer film and the second polymer film via the flame-retardant polyurethane adhesive and the second flame-retardant polyurethane adhesive, respectively, as clearly evidenced by the entire specification and claim 1 which specifically require the polymer .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogna (US2016/0368682.)  Mogna discloses a multilayer barrier material (B) having high barrier properties to moisture, oxygen and light (Abstract), comprising a first outer layer or film (1) of PVC coupled via a solvent-free two-component polyurethane adhesive to a first surface of a coextruded material (2,3,4) of PP(2)/EVOH(3)/PP(4), which is coupled on its second surface to a first outer face of a metallized PVC film (5) by means of a two-component polyurethane adhesive, and the metallized PVC film (5) is coupled on its second outer face via a two-component polyurethane adhesive to a first surface of a metallized PVC film (6) which in turn is coupled on its second surface to a second outer layer (7) of PVC via a two-component polyurethane adhesive, such that the barrier material has the layer structure: PVC(1)/PU adh/ PP(2)/EVOH(3)/PP(4)/PU adh/met-PVC(5)/PU adh/met-PVC(6)/PU adh/PVC (7) (Entire document, particularly Abstract, Paragraphs 0037, 0071-0095), wherein PVC (1) reads upon the  by Mogna anticipates the claimed invention as broadly recited in instant claims 1-2, 9-12 and 19, wherein the Examiner takes the position that the “fabric seam tape” recitation in the preamble of claims 1, 10 and 12 is not limiting because the body of the claim(s) describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations such that the preamble of the claims is not considered a limitation and is of no significance to claim construction (See Pitney Bowes, Inc. v. Hewlett-Packard Co..
With regards to instant claim 4, the polypropylene layers that are coextruded with the EVOH layer read upon the broadly claimed adhesive tie layers.
With regards to instant claims 8 and 18, Mogna discloses a polyurethane adhesive disposed on at least one of the first and second polymer film layers as noted above.
With regards to instant claim 13, Mogna broadly discloses a method of producing a composite material having a layer structure as recited in instant claim 1, as discussed in detail above, by coextrusion of layers (2,3,4) and adhesive lamination of layers (1) and (5)-(7) via hot lamination utilizing the above polyurethane adhesive thereby anticipating the broadly recited method of instant claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US2019/0070835).  Fraser discloses a multi-layered flame retardant and chemical resistant composite that may be used in protective apparel and/or personal protective ensembles (Abstract, Paragraph 0002), wherein the composite comprises a first layer (10) that may be formed as a single layer or a multilayer structure (Fig. 2); a second layer (20) comprising a non-flame prima facie obviousness to choose from a finite number of prima facie obviousness to simply substitute one known element for another to obtain predictable results, and particularly given that Fraser discloses PE, PP and polyolefin polymers, in general, for use in the non-flame retardant chemical barrier film).
Hence, with regards to the instantly claimed invention, particularly as recited in independent claims 1, 10, and 12, Fraser specifically teaches and/or suggests all of the limitations of the claimed chemical and flame retardant laminate or “fabric seam tape” (given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results) except for the limitation with regards to the second polymer film layer (or Fraser’s first layer) comprising PVC as in instant claims 1 and 12, and that the laminate is a “fabric seam tape” as in instant claims 1, 10 and 12.  However, it is first noted that the recitation “fabric seam tape” in the preamble of claims 1, 10 and 12 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations such that the preamble of the claims is not considered a limitation and is of no significance to claim construction (See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02).  Further, such limitation, even if in the body of the claims, would constitute intended end use of the laminate and does not provide any additional material or structural limitations to the laminate to differentiate the claimed “fabric seam tape” from the laminates taught and/or suggested by 
With regards to the second polymer film layer comprising PVC as in instant claims 1 and 12, as discussed in detail above, Fraser discloses that the first layer (which has been equated by the Examiner to the claimed “second polymer film layer”) may be a nonwoven fabric layer, in sheet or web form, of synthetic fibers (Paragraph 0039) such as PVDC/saran or other synthetic fiber that produces desired attributes (Paragraph 0037); may be formed from one or more layers (Paragraph 0038); and may be adhered to the non-flame retardant chemical barrier film by one or more adhesive layers that may be PVC and/or PVDC (Paragraph 0062) or thermoplastic polyurethanes or thermosetting (poly)urethanes (Paragraph 0064); and given that Fraser generally discloses the equivalence of PVC and PVDC for use in the composite, e.g. as polymers suitable for the second layer (Paragraph 0052), as halogenated polymers for the third layer (Paragraph 0059), as polymeric coatings (Paragraph 0060) and/or as adhesives (Paragraph 0062), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize PVC for the nonwoven fabric layer or first layer of the composite taught by Fraser and/or to utilize two adhesive layers between the nonwoven layer and the non-flame retardant chemical barrier film with one layer of PVC adjacent the nonwoven fabric layer, such as when the fibers are PVDC given the similar chemical structures of PVC and PVDC, or other synthetic fibers (as in instant claims 9 and 19), and a second adhesive layer that is flame retardant and comprises any adhesive disclosed by Fraser such as polyurethane, thereby reading upon the claimed second polymer film layer comprises poly (vinyl chloride) as in instant claims 1 and 12 and thus rendering the claimed invention as recited in instant claims 1 and 12 prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 2-4, 9, 11, 14, and 19, the limitations thereof are disclosed and/or suggested by Fraser as discussed in detail above, and hence instant claims 2-4, 9, 11, 14 and 19 would have been obvious over the teachings of Fraser as applied to instant claims 1 and 10 from which claims 2-4, 9, 11, 14 and 19 depend.
With regards to the thicknesses as recited in instant claims 5-7, 15-17 and 20, Fraser discloses that the composite may have a basis weight in a range of about 0.5 ounces per square yard (osy) to about 14 osy and a thickness in a range of about 0.001 to about 0.5 inches (about 1 mil to about 500 mils, or about 25.4 microns to about 12700 microns; Paragraph 0033), wherein the basis weight or thickness of the non-flame retardant chemical barrier polymeric film may be selected based upon the desired barrier properties with some embodiments having a basis weight of about 0.25 or 3 osy (Paragraph 0047), and an adhesive layer may have a basis weight of about 0.01 to about 2 osy or about 1% to about 25% by weight, preferably about 1% to about 20% or about 5% to about 15% by weight of the composite (reading upon the adhesive tie layer thickness of approximately 2-3 microns as recited in instant claims 5 and 15); with the above discussed coextruded three-layer PP/EVOH/PE barrier film of one example having a total thickness of 3 mils with each layer recited as having a thickness of about 1 mil or about 25.4 microns (Table 2) or in another example having a total thickness of 2.5 mils thereby suggesting a thickness of about 21 microns for each layer, e.g. a polypropylene film thickness of about 21 microns; as well as coextruded three-layer PE/EVOH/PE films having a total thickness of 2 mils thereby suggesting a thickness of about 17 microns for each layer which would fall within the 
With regards to instant claims 8 and 18, as discussed in detail above, Fraser discloses that the adhesive may be a polyurethane adhesive and that the adhesive may be disposed on either or both bonding surfaces of the first and second layers to be adhered together as well as the bonding surfaces of the second layer and/or third layer to be adhered together, with the first and third 
With regards to instant claim 13, Fraser discloses a method of making or forming a composite wherein Fraser teaches and/or suggests a composite structure as recited in instant claim 1 as discussed in detail above and hence the broadly claimed method as recited in instant claim 13 would have been obvious over the teachings of Fraser, particularly as discussed in detail above with regards to instant claim 1 from which instant claim 13 depends.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Romanowski (US2004/0071916) discloses a NBC (nuclear, biological, chemical) barrier adhesive tape for repairing, sealing and reinforcement of NBC protective materials that are for use in garments for personnel, wherein the tape is a laminated barrier structure composed of multilayer plastic films including a coextruded barrier film that may comprise an EVOH or PVDC core layer sandwiched between polyolefin layers, particularly polyethylene or polypropylene, via adhesive tie layers, and the coextruded barrier film may also be adhesively laminated to second and third layers on opposite sides of the barrier film.  Geidenmark Olofsson (US2016/0279911) discloses a protective composite material comprising, in order, a first/outer layer that includes a PVC film, a second/middle layer of a fabric substrate such as of PVC or PVDC fibers, a third/inner layer of at least one of various materials, and an optional fourth barrier film comprising a multilayer structure including a layer of EVOH.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 11, 2021